 Case 2:20-cv-02061-RSWL-PJW Document 13 Filed 05/14/20 Page 1 of 12 Page ID #:187



 1                                                                           O
 2
 3                                                     JS6

 4
 5
 6
 7
 8                    UNITED STATES DISTRICT COURT
 9                   CENTRAL DISTRICT OF CALIFORNIA
10
11
12 RUSSELL MULLIN,                       )   CV 20-2061-RSWL-PJW
                                         )
13                   Plaintiff,          )
                                         )   ORDER re: Plaintiff’s
14                                       )   Motion to Remand [7]
         v.                              )
15                                       )
                                         )
16 FCA US, LLC; SHAVER                   )
   AUTOMOTIVE GROUP; and DOES            )
17 1 through 10, inclusive,              )
                                         )
18                                       )
                     Defendants.         )
19
         Plaintiff Russell Mullin (“Plaintiff”) brings this
20
     Action against Defendant FCA US, LLC (“Defendant FCA”)
21
     for violations of California’s Song-Beverly Consumer
22
     Warranty Act (the “Song-Beverly Act”) and fraud by
23
     omission and against Defendant Shaver Automotive Group
24
     (“Defendant Shaver”) for claims of negligent repair
25
     (collectively, “Defendants”).           Currently before the
26
     Court is Plaintiff’s Motion to Remand (“Motion”) [7].
27
     Having reviewed all papers submitted pertaining to the
28
                                        1
 Case 2:20-cv-02061-RSWL-PJW Document 13 Filed 05/14/20 Page 2 of 12 Page ID #:188



 1 Motion, the Court NOW FINDS AND RULES AS FOLLOWS:
 2 GRANTS Plaintiff’s Motion.
 3                              I. BACKGROUND
 4 A.    Factual Background
 5       Plaintiff alleges that Defendant FCA manufactured
 6 and/or distributed a 2017 Chrysler Pacifica, Vehicle
 7 Identification No. 2C4RC1BG1HR505819 (the “Vehicle”).
 8 Ex. B to Decl. of Leon Roubinian in Supp. of Defs.’
 9 Notice of Removal, Compl. (“Compl.”) ¶ 8, ECF No. 1-3.
10 Plaintiff alleges that he purchased the Vehicle on May
11 16, 2016.      Id.
12       Plaintiff alleges that during the Vehicle’s
13 warranty period, the Vehicle developed various defects,
14 including a transmission defect (the “Transmission
15 Defect”).      Id. ¶ 16.      Plaintiff further alleges that
16 Defendant FCA knew about the Transmission Defect since
17 2016, if not before, yet failed to mention it to its
18 sales representatives and its consumers, including
19 Plaintiff.       Id. ¶ 17.
20       Additionally, Plaintiff alleges that he took the
21 Vehicle to Defendant Shaver, an automobile sales,
22 service, and repair business in Ventura County, for
23 “substantial repair on at least one occasion.”                   Id. ¶¶
24 5, 59.     Plaintiff maintains that Defendant Shaver
25 failed to “properly store, prepare, and repair the []
26 Vehicle in accordance with industry standards.”                   Id. ¶
27 61.
28 ///
                                        2
 Case 2:20-cv-02061-RSWL-PJW Document 13 Filed 05/14/20 Page 3 of 12 Page ID #:189



 1 B.    Procedural Background
 2       Plaintiff filed his Complaint [1-3] in Superior
 3 Court of the State of California, County of Los
 4 Angeles, on January 27, 2020, alleging violations of
 5 the Song-Beverly Act and fraud by omission against
 6 Defendant FCA and negligent repair against Defendant
 7 Shaver.      Defendants removed this Action to this Court
 8 on March 2, 2020 [1].          Plaintiff filed the instant
 9 Motion to Remand [7] on March 17, 2020.                 Defendants
10 filed their Opposition [8] on March 31, 2020, and
11 Plaintiff replied [11] on April 7, 2020.
12                              II. DISCUSSION
13 A.    Legal Standard
14       Civil actions may be removed from state court if
15 the federal court has original jurisdiction.                  See
16 Syngenta Crop Prot., Inc. v. Henson, 537 U.S. 28, 33
17 (2002) (“Under the plain terms of § 1441(a), in order
18 properly to remove [an] action pursuant to that
19 provision, . . . original subject-matter jurisdiction
20 [must] lie[] in the federal courts.”).                Diversity
21 jurisdiction exists in all civil actions between
22 citizens of different states where the amount in
23 controversy exceeds $75,000, exclusive of interest and
24 costs.     28 U.S.C. § 1332.         There must be complete
25 diversity of citizenship, meaning “each of the
26 plaintiffs must be a citizen of a different state than
27 each of the defendants.”            Morris v. Princess Cruises,
28 Inc., 236 F.3d 1061, 1067 (9th Cir. 2001) (citing
                                        3
 Case 2:20-cv-02061-RSWL-PJW Document 13 Filed 05/14/20 Page 4 of 12 Page ID #:190



 1 Caterpillar Inc. v. Lewis, 519 U.S. 61, 68 (1996)).
 2 Federal question jurisdiction exists in “all civil
 3 actions arising under the Constitution, laws, or
 4 treaties of the United States.”              28 U.S.C. § 1331.
 5       “The burden of establishing jurisdiction falls on
 6 the party invoking the removal statute, which is
 7 strictly construed against removal.”                Sullivan v. First
 8 Affiliated Sec., Inc., 813 F.2d 1368, 1371 (9th Cir.
 9 1987) (internal citations omitted).               Courts resolve all
10 ambiguities “in favor of remand to state court.”
11 Hunter v. Philip Morris USA, 582 F.3d 1039, 1042 (9th
12 Cir. 2009) (citing Gaus v. Miles, Inc., 980 F.2d 564,
13 566 (9th Cir. 1992)).          A removed case must be remanded
14 “[i]f at any time before final judgment it appears that
15 the district court lacks subject matter jurisdiction.”
16 28 U.S.C. § 1447(c).
17 B.    Discussion
18       Plaintiff contends that this Court lacks subject
19 matter jurisdiction over this Action and so it should
20 be remanded to state court.              The Court undisputably
21 lacks federal question jurisdiction; therefore, the
22 issue is whether the Court has diversity jurisdiction.
23 Thus, the burden is on Defendants to prove: (1) that
24 the amount in controversy exceeds $75,000; and (2) that
25 there is complete diversity of citizenship between the
26 parties.      See Sullivan, 813 F.2d at 1371; 28 U.S.C. §
27 1332.
28 ///
                                        4
 Case 2:20-cv-02061-RSWL-PJW Document 13 Filed 05/14/20 Page 5 of 12 Page ID #:191



 1       1.    Amount in Controversy
 2       When a defendant removes a complaint to federal
 3 court, the defendant’s burden with respect to the
 4 amount in controversy varies depending on the
 5 circumstances.        Guglielmino v. McKee Foods Corp., 506
 6 F.3d 696, 699 (9th Cir. 2007).              But “where it is
 7 unclear or ambiguous from the face of a state-court
 8 complaint whether the requisite amount in controversy
 9 is pled,” the applicable standard is by a preponderance
10 of the evidence; this requires that the defendant
11 offers evidence establishing that it is more likely
12 than not that the amount in controversy is met,
13 exclusive of costs and interest.              Id. (citing Sanchez
14 v. Monumental Life Ins. Co., 102 F.3d 398, 404 (9th
15 Cir. 1996)).       In considering whether the removing
16 defendant has satisfied its burden, the court “may
17 consider facts in the removal petition,” and
18 “‘summary-judgment-type evidence relevant to the amount
19 in controversy at the time of removal.’”                 Singer v.
20 State Farm Mut. Auto. Ins. Co., 116 F.3d 373, 377 (9th
21 Cir. 1997) (quoting Allen v. R & H Oil & Gas. Co., 63
22 F.3d 1326, 1335-36 (5th Cir. 1995)).
23       Here, Plaintiff’s Complaint alleges that he
24 “suffered damages in a sum to be proven at trial in an
25 amount that is not less than $25,001.00.”                 Compl. ¶ 11.
26 Thus, Plaintiff’s Complaint does not clearly indicate
27 that the $75,000 minimum amount in controversy is met.
28 Therefore, Defendants must establish by a preponderance
                                        5
 Case 2:20-cv-02061-RSWL-PJW Document 13 Filed 05/14/20 Page 6 of 12 Page ID #:192



 1 of the evidence that the jurisdictional minimum has
 2 been satisfied.
 3             a.    Actual Damages
 4       Plaintiff seeks to recover for Defendant FCA’s
 5 violation of an express warranty under the Song-Beverly
 6 Act, Cal Civ. Code § 1793.2.              Actual damages under the
 7 Song-Beverly Act are the “amount equal to the actual
 8 price paid or payable by the buyer,” less the reduction
 9 in value “directly attributable to use by the buyer.”
10 Cal. Civ. Code § 1793.2(d)(2)(B)-(C).                To determine the
11 amount directly attributable to the buyer’s use of the
12 vehicle, the manufacturer multiplies the price of the
13 vehicle the buyer paid or will pay by a fraction—the
14 denominator is 120,000, and the numerator is the number
15 of miles the buyer drove the car before the first
16 relevant repair.         Id.   This calculation provides the
17 actual damages that Plaintiff suffered.
18       Defendants, relying on Plaintiff’s assertion that
19 he “suffered damages in a sum to be proven at trial in
20 an amount that is not less than $25,001.00,” claim that
21 Plaintiff seeks more than $25,001 in actual damages.
22 See Defs.’ Opp’n to Mot. (“Opp’n”) 7:28-8:4, ECF No. 8;
23 Compl. ¶ 11.       Defendants further note that Plaintiff
24 expressly seeks a civil penalty equal to two times
25 Plaintiff’s actual damages.              Compl. ¶¶ 30, 37, 40, 44.
26 Accordingly, Defendants argue, “the amount in
27 controversy exceeds $75,000.”              Opp’n 8:3.
28       However, the Court finds that the allegations in
                                        6
 Case 2:20-cv-02061-RSWL-PJW Document 13 Filed 05/14/20 Page 7 of 12 Page ID #:193



 1 Plaintiff’s Complaint do not make clear whether he is
 2 seeking more than $25,001.00 in actual damages or total
 3 damages; the Complaint simply states, “Plaintiff
 4 suffered damages in a sum to be proven at trial in an
 5 amount that is not less than $25,001.00.”                 Compl. ¶ 11.
 6 Defendants’ “assertion that these damages refer only to
 7 actual damages is only an assumption.”                Edwards v. Ford
 8 Motor Co., No. CV 16-05852-BRO-PLAX, 2016 WL 6583585,
 9 at *4 (C.D. Cal. Nov. 4, 2016).              Because removal
10 jurisdiction is strictly construed against removal, the
11 Court is not persuaded by Defendants’ reading of the
12 Complaint.
13       Alternatively, Defendants seek to show that the
14 amount in controversy has been satisfied based on the
15 Vehicle’s purchase price.            Defendants argue that
16 “[u]sing the total cash price at $34,500.00 plus
17 $69,000.00 as a 2X civil penalty pursuant to the
18 Song-Beverly Act, totals $103,500.00,” so “it is more
19 likely than not that he amount in controversy exceeds
20 $75,000.”      Notice of Removal ¶ 20, ECF No. 1.
21 Plaintiff argues that the “mileage offset” might reduce
22 Plaintiff's actual damages and thus impact the amount
23 in controversy.        Mem. of P. & A. in Supp. of Mot.
24 (“Mem.”) 7:6-10, ECF No. 7-1.
25       Plaintiff is correct that the mileage offset may
26 reduce the amount in controversy.               See Cortez Martinez
27 v. Ford Motor Co., No. 1:18-CV-01607-LJO-JLT, 2019 WL
28 1988398, at *4 (E.D. Cal. May 6, 2019) (citing
                                        7
 Case 2:20-cv-02061-RSWL-PJW Document 13 Filed 05/14/20 Page 8 of 12 Page ID #:194



 1 Schneider v. Ford Motor Co., 756 Fed. Appx. 699, 701
 2 (9th Cir. 2018) (unpublished)) (“The appellate court
 3 noted the district court’s consideration of the use
 4 offset under the Song-Beverly Act to determine the
 5 jurisdictional amount in controversy was valid.”).                     The
 6 set-off amount is determined by multiplying the
 7 “‘actual price of the new motor vehicle paid or payable
 8 by the buyer . . . by a fraction having its denominator
 9 120,000 and having as its numerator the number of miles
10 traveled by the new motor vehicle prior to the time the
11 buyer delivered the vehicle’” for correction of the
12 problem.      Maciel v. BMW of N. Am., LLC, 2017 WL
13 8185859, at *2 (C.D. Cal. Aug. 7, 2017) (quoting Cal.
14 Civ. Code § 1793.2(d)(2)(c)).
15       Here, Defendants failed to take into account the
16 mileage offset in alleging that the amount in
17 controversy exceeds the jurisdictional minimum.                   In
18 fact, Defendants admit that they “would have needed to
19 determine when and what was the first repair attempt”
20 to calculate the appropriate mileage offset.                  Opp’n
21 6:18-24.      But, Defendants argue, “that information was
22 not contained in Plaintiff’s Complaint.”                 Id. at 6:24.
23 However, Defendants could have submitted their own
24 evidence in order to calculate the mileage offset;
25 Plaintiff alleges that he “delivered the [] Vehicle to
26 Defendant Shaver for substantial repair on at least one
27 occasion.”       Compl. ¶ 59.       As such, Defendant Shaver
28 could have submitted its own repair records indicating
                                        8
 Case 2:20-cv-02061-RSWL-PJW Document 13 Filed 05/14/20 Page 9 of 12 Page ID #:195



 1 the mileage on the Vehicle when it was delivered for
 2 repair, and calculated the appropriate mileage
 3 therefrom.       See Schneider v. Ford Motor Co., No.
 4 5:19-CV-05545-EJD, 2020 WL 991531, at *4 (N.D. Cal.
 5 Mar. 2, 2020) (“Plaintiff’s Complaint and exhibits do
 6 not indicate what the appropriate offset should be in
 7 this case.       Defendants, however, attached an exhibit
 8 that reflects that the most recent repairs to
 9 Plaintiff’s vehicle occurred at 75,943 miles on October
10 5, 2017.”); see also Cortez Martinez, 2019 WL 1988398,
11 at *4 (E.D. Cal. May 6, 2019) (allowing the defendant’s
12 calculation of the mileage offset for the purposes of
13 establishing the amount in controversy based on an
14 estimate defendant made about a reasonable amount of
15 miles the plaintiff could have driven, absent any
16 knowledge of the actual amount driven).                 Because
17 Defendants neglected to take the mileage offset into
18 account, they failed to meet their burden of showing
19 Plaintiff’s actual damages based on the purchase price
20 of the vehicle.
21       The Court is unpersuaded by Defendants’ reading of
22 the Complaint and thus finds that Defendants have not
23 met their burden of proving Plaintiff’s actual damages
24 based on the purchase price of the Vehicle.
25             b.    Civil Penalties
26       The amount in controversy for diversity
27 jurisdiction may include punitive damages if
28 recoverable under state law.             Brady v. Mercedes-Benz
                                        9
Case 2:20-cv-02061-RSWL-PJW Document 13 Filed 05/14/20 Page 10 of 12 Page ID #:196



 1 USA, Inc. 243 F. Supp. 2d 1004, 1009 (N.D. Cal. 2002)
 2 (citing Davenport v. Mutual Ben. Health & Acc. Ass’n,
 3 325 F.2d 785, 787 (9th Cir. 1963)).               The Song-Beverly
 4 Act does not provide for punitive damages but “[c]ourts
 5 have held that the civil penalty under [Song-Beverly]
 6 is akin to punitive damages, because both have the dual
 7 effect of punishment and deterrence for defendants.”
 8 Id. (citations omitted).           Moreover, “courts have held
 9 in other contexts that treble damages authorized by
10 state law may be included in determining the amount in
11 controversy” and Song-Beverly “in effect authorizes
12 treble damages.”        Id. (citations omitted).           Therefore,
13 the Court can include the Song-Beverly Act’s civil
14 penalty damages in the amount in controversy
15 calculation.
16       The amount recoverable under the Song-Beverly Act
17 is up to two times the amount of actual damages
18 Plaintiff suffered.         Brady, 243 F. Supp. at 1009.            “If
19 the amount of actual damages is speculative, however,
20 an attempt to determine the civil penalty is equally
21 uncertain.”       Chavez v. FCA US LLC, No. CV 19-06003-ODW-
22 GJSX, 2020 WL 468909, at *2 (C.D. Cal. Jan. 27, 2020)
23 (citing Edwards, 2016 WL 6583585, at *4).                 Accordingly,
24 because the amount of actual damages in uncertain, the
25 Court is unable to determine what civil penalties might
26 be imposed.       Put differently, Defendants have failed to
27 satisfy the burden of proof necessary to include civil
28 penalties in the amount in controversy.
                                       10
Case 2:20-cv-02061-RSWL-PJW Document 13 Filed 05/14/20 Page 11 of 12 Page ID #:197



1              c.   Attorneys’ Fees
2        Future attorneys’ fees are to be included when
3 determining the amount in controversy.                 Fritsch v.
4 Swift Transportation Co. of Arizona, LLC, 899 F.3d 785
5 (9th Cir. 2018).         However, a “district court may reject
6 the defendant’s attempts to include future attorneys’
7 fees in the amount in controversy if the defendant
8 fails to satisfy this burden of proof.”                 Id. at 795.
9        Here, Defendants offered their calculation of the
10 amount in controversy and merely mentioned that the
11 “amount does not consider Plaintiff’s claims for
12 attorneys’ fees.”         Opp’n 8:13-14.       Defendants provided
13 no estimate of attorneys’ fees likely to be expended,
14 hourly rates, or evidence of attorneys’ fees in similar
15 cases.     This is an insufficient basis upon which the
16 Court could include attorneys’ fees in the amount in
17 controversy calculation.           See John Wallace Eberle v.
18 Jaguar Land Rover North America, LLC, No. 2:18-cv-
19 06650-VAP-PLA, 2018 WL 4674598, *3 (C.D. Cal. Sept. 26,
20 2018) (finding defendant’s claim that it is unaware of
21 plaintiff’s hourly rate but anticipates the fees to be
22 in excess of the “less than $5,000”amount
23 insufficient); Conrad Assocs. v. Hartford Accident &
24 Indemnity Co., 994 F. Supp. 1196, 1200 (N.D. Cal. 1998)
25 (finding that a defendant failed to establish the
26 amount in controversy when including attorneys’ fees
27 without estimating “the amount of time each major task
28 will take,” or varying the hourly billing rate for each
                                       11
Case 2:20-cv-02061-RSWL-PJW Document 13 Filed 05/14/20 Page 12 of 12 Page ID #:198



 1 task).     Because any attorneys’ fees that could be
 2 awarded is speculative, the Court cannot include
 3 attorneys’ fees in its amount in controversy
 4 calculation.
 5       Ultimately, the Court finds that Defendants failed
 6 meet their burden to prove by a preponderance of the
 7 evidence that the amount in controversy exceeds
 8 $75,000.      Accordingly, Defendants failed to establish
 9 that this Court has subject matter jurisdiction
10 pursuant to diversity under 28 U.S.C. § 1332.                   As such,
11 because this Court lacks subject matter jurisdiction
12 over the Action, the Court GRANTS Plaintiff’s Motion.
13       2.    Complete Diversity
14       Because Defendants have failed to meet their burden
15 of showing that the amount in controversy exceeds the
16 jurisdictional minimum, the Court need not address
17 whether complete diversity between the parties exists.
18                            III. CONCLUSION
19       Based on the foregoing, the Court GRANTS
20 Plaintiff’s Motion to Remand.              The Clerk shall REMAND
21 this Action to the Superior Court of California, County
22 of Los Angeles, Case No. 20STCV03381 and close this
23 matter.
24
25 IT IS SO ORDERED.
              14
26 DATED: May __, 2020                       /s/ Ronald S.W. Lew

27                                          HONORABLE RONALD S.W. LEW
                                            Senior U.S. District Judge
28
                                       12
